





 EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), dated as of the 9th day
of February 2015, is entered by and between BioCube, Inc., having an address at
                                                                                                                                                                                                  and
Paul Lisak (the “Executive”) having an address at PO Box 853, Duarte, CA 91010.
 The Company and Executive may hereinafter be referred to individually as a
“Party” or collectively as the “Parties”.




W I T N E S S E T H:




WHEREAS, the Executive possesses substantial knowledge and experience in leading
public companies; and




WHEREAS, the Company desires to procure the services of the Executive as its
Chairman and Chief Executive Officer (CEO) and a member of the Board of
Directors and the Executive desires to provide such services to the Company, all
upon the terms and conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual premises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Company
and the Executive agree as follows:




1.

 Employment.  The Company agrees to employ the Executive as the Chairman and
Chief Executive Officer of the Company and a member of the Board of Directors,
and the Executive accepts the employment, on the terms and conditions
hereinafter set forth. During the Employment Term and any Renewal Terms, as
those terms are hereinafter defined, the Executive shall devote his best
efforts, knowledge and skill. The Executive will have the rights, duties and
obligations customarily associated with the position of Chairman and Chief
Executive Officer of a comparably sized public company and will report directly
to the Board of the Company.




2.

Term of Employment; Renewals; Termination.




2.1

Term.

The employment hereunder shall commence on the date hereof (the “Commencement
Date”), and shall continue until the end of the Employment Term, unless sooner
terminated pursuant to the terms of this Agreement.  The “Employment Term” shall
mean the period commencing on the Commencement Date and continuing until the 1
year anniversary of the Commencement Date.




2.2   Automatic Renewals upon Expiration of Employment Term.  Following the
expiration of the Employment Term, this Agreement shall automatically renew for
terms of one (1) year (each, a “Renewal Term”) unless either the Company or the
Executive provides to the other not less than thirty (30) days’ notice of
non-renewal prior to the expiration of the Employment Term or any Renewal Term.
 In the event of such an automatic renewal, the terms and conditions of this
Agreement shall continue to apply to each such Renewal Term.














2.3

Termination For Cause.  The employment of the Executive may be terminated by the
Company at any time for Cause.  For purposes of this Agreement, “Cause” is
defined as (i) the occurrence of a breach of any material covenant contained in
this Agreement by the Executive and the failure to cure such breach within
thirty (30) days following Executive’s receipt of written notice with respect
thereof; or (ii) Executive’s willful malfeasance, gross negligence or gross or
willful misconduct in the performance of his duties hereunder after thirty (30)
days prior written notice to the Executive specifying the basis of such neglect
and the failure of the Executive to correct such neglect; or (iii) the
Executive’s theft or embezzlement from the Company; or (iv) the Executive’s
conviction of a felony under the laws of the United States or any state of the
United States; or (v) a final order by the Securities and Exchange Commission
pertaining to the Executive that could reasonably be expected to impair or
impede the Executive from performing the functions and duties contemplated by
this agreement.  




2.4

Termination upon Death or Disability. This Agreement shall automatically
terminate in the event of the Executive’s death or Permanent Disability.
 “Permanent Disability” is defined as physical or mental incapacity resulting in
the absence from or inability to properly perform his duties hereunder (as
determined by the Company) on a full time basis of the Executive for ninety (90)
consecutive days, provided the Executive has met the requirements to receive
benefits under any long term disability policy then maintained by the Company
and applicable to the Executive.  Returns to work for periods of less than one
(1) week shall not toll the passing of the time required to establish Permanent
Disability hereunder.  In the event of termination due to death or Permanent
Disability, the Company shall continue to pay the Executive’s Base Salary
(defined below) for twelve (12) months following such termination, but the
Executive shall be entitled to no other compensation or benefits.




2.5

Termination By Executive For Good Reason. The Executive may terminate this
Agreement for either (A) a failure on the part of the Company to make timely
payment of Executive’s Base Salary during the term of this Agreement; or (B)
failure or refusal of a successor or assignee of the Company to assume and
perform this Agreement; or (C) any breach by the Company of any of its
undertakings in this Agreement; or (D) a material diminution by the Company
during the term of this Agreement of Executive’s duties or responsibilities. Any
of the foregoing causes are referred to in this Agreement as “Good Reason”.




2.6

Compensation upon Termination For Cause. In the event that the Executive’s
employment is terminated for Cause pursuant to the terms of Section 2.3, the
Company shall only be obligated to pay the Executive, or his legal
representatives, as the case may be, any unpaid portion of his Base Salary at
the rate herein provided, which would have been earned had the Executive
remained in the employment of the Company until the effective date of such
termination. If the Executive terminates his employment with the Company other
than for Good Reason, the Executive will thereby forfeit all compensation,
benefits and financial obligations owed by the Company under this Agreement,
except that Base Salary will be paid through the date of termination of
employment by the Executive without Good Reason.




2.7.

Compensation upon Termination Without Cause or For Good Reason.  In the event
the Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, then the Company shall continue to pay his Base
Salary








2










(defined below) and health insurance (provided he makes an appropriate COBRA
election) for the remainder of the Employment Term or Renewal Term, as the case
may be, in accordance with the Company’s then-current payroll practices, and a
pro-rated portion of any discretionary bonus awarded to the Executive for the
year in which Termination occurs, but the Executive shall be entitled to no
other compensation or benefits. The Executive shall be entitled to a minimum of
twelve (12) months Base Salary under the foregoing sentence.




3.

Compensation.




3.1

Base Salary.  As compensation for the services to be rendered by the Executive
hereunder, the Company shall pay the Executive an annual base salary (the “Base
Salary”) of One hundred fifty thousand dollars ($150,000) during the first year
of the Employment Term. Beginning on the first anniversary of the Commencement
Date and continuing on each anniversary of the Commencement Date during the
Employment Term and any Renewal Terms, Base Salary shall be increased by an
amount equal to not less than ten percent (10%) times the Base Salary then in
effect, plus any additional amount determined by the Compensation Committee of
the Company’s Board of Directors. Within 60 days of the signing of this
agreement, the Board will create a schedule of incentive opportunities.  




3.2

Bonus. The Executive shall be eligible for an annual bonus in the discretion of
the Company’s Board of Directors.  Any such bonus shall be payable in accordance
with the Company’s standard policies and procedures.  The Executive will be
entitled to a bonus in any year in which the Company’s President and/or any
other Executive officers are paid a bonus, pro rata to their respective base
salaries.




3.3     Vacation. The Executive shall be entitled to two (2) weeks paid vacation
time per year, which shall increase at the rate of one (1) per year annually, up
to a maximum of six (6) weeks per year.  Accumulated but unused vacation time
may be carried over from year to year.   




   3.4

Expenses.  The Company shall reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive during the Employment Term in the
performance of his services.  The Company shall pay such reimbursement within a
reasonable time following the Executive’s submission of appropriate expense
statements.  




   3.5

Stock Grant.  The Company will grant to the Executive 2,000,000 shares of the
Company’s common stock concurrently with the signing of this Agreement.




   3.6       Stock Option Grant.  The Company will grant to the Executive an
option to purchase 300,000 shares of the Company’s common stock at $.0162 per
share concurrently with the signing of this Agreement. Such options will be
fully vested on the Commencement Date with a term of five (5) years from such
date and will provide for cashless exercise.




3.7

Equity Based Compensation.  Without limiting the provisions of Section 3.5, the
Executive shall be entitled to participate in any equity based compensation
plan, such as stock bonus or stock appreciation rights plans, as well as stock
option plans, in which the








3










Company’s executives participate, pro rata to their respective base
compensation, in the event that the Company adopts any such plan.




4.0

Change in Control.




4.1

Definition.  As used herein, the term “Change in Control” shall mean (i) the
change in the Executive’s direct reporting obligation to anyone other than the
Company’s Board of Directors; (ii) (A) the sale by the Company of all or
substantially all of its assets to any individual, partnership, corporation,
firm, trust, corporation or other entity (“Person”), (B) the consolidation of
the Company with any Person, (C) the merger of the Company with any Person as a
result of which merger the Company is not the surviving entity, or (D) the sale
or transfer of shares of the Company by the Company and/or any one or more of
its shareholders, in one or more related transactions, to one or more persons
under circumstances whereby any Person shall own, after such sales and
transfers, at least one-half of the shares of the Company having voting power
for the election of directors.




4.2

Payment upon Change in Control.  In the event that the Company undergoes a
Change of Control during the Employment Term or any Renewal Term, the Company
will pay the Executive an amount that, after subtracting therefrom the federal
and state income and payroll withholding taxes that would be assessed thereon,
would be equal to three (3) times his then current Base Salary, regardless of
whether the Executive remains employed by the Company.




5.

Confidentiality; No Conflict; No Competition.

                        

                   5.1. Confidential Information.  




5.1.1.

“Confidential Information”, as defined below, includes not only information
disclosed by the Company to the Executive, but also information developed or
learned by the Executive during the course of or as a result of employment by
the Company which information shall be the property of the Company.
 Confidential Information includes all information that has or could have
commercial value or other utility in the business in which the Company is
engaged or contemplates engaging, and all information of which the unauthorized
disclosure could be detrimental to the interests of the Company, whether or not
such information is specifically labeled as Confidential Information by the
Company. By way of example and without limitation, the Confidential Information
of the Company includes confidential methods of operation and organization and
prospective business relationships with boxers, entertainers and business
partners, except to the extent any such information is obtainable from sources
outside of the Company without breaching any contractual or other obligations.




5.1.2.

The Executive shall not, either during his employment by the Company or at any
time after termination of such employment, for whatever reason, impart or
disclose any of such Confidential Information to any person, firm or entity
other than the Company, or use any of such Confidential Information, directly or
indirectly, for his own benefit or for the benefit of any person, firm or entity
other than the Company. The Executive hereby acknowledges that the items
included within the definition of Confidential Information in the








4










Confidentiality Agreement are valuable assets of the Company and that the
Company has a legitimate business interest in protecting the Confidential
Information.  




5.2

Not Used.




5.3

No Solicitations. Following the termination of the Executive’s employment for
any reason but solely during the Employment Term and for a period of twelve (12)
months following the cessation of the Executive’s employment with the Company
for any reason, the Executive shall not solicit, directly or indirectly, for
hiring or hire or in any other manner solicit or retain the services of, for
Executive’s account or the account of any of Executive’s employers, any person
who is at such time, or has been within one (1) year of such time, an executive
of the Company and its affiliates unless that person was under contract with the
Executive’s new employer prior to such employer retaining or hiring the
Executive.




5.4

Corporate Opportunities. The Executive agrees that during his employment
hereunder he will not knowingly take any action which might divert from the
Company or any subsidiary or affiliate of the Company any opportunity which
would be within the scope of any of the present business thereof.




5.5

Protection of Reputation.  During the term of this Agreement and  thereafter,
the Executive and the Company each agree that neither will take any action which
is intended, or would reasonably be expected, to harm the other’s reputation or
which would reasonably be expected to lead to unwanted or unfavorable publicity.




5.6

Company Property.  The Executive agrees that all copies, whether on paper or a
computer storage device, of all memoranda, notes, records, charts, formulae,
specifications, lists and other documents made, compiled or received, held, or
used, by the Executive while employed by the Company concerning any phase of the
Company’s business, trade secrets or Confidential Information shall be the
Company’s property and shall be delivered by the Executive to the Company on the
termination of the Executive’s employment or at an earlier time on the request
of the Company. The Company acknowledges and agrees that there may be memoranda,
notes, records, charts, formulae, specifications, lists and other documents
made, compiled or received, held, or used by the Executive prior to employment
by the Company and that, at Executive’s request, copies of same shall be
delivered by the Company to the Executive on termination of the Executive’s
employment or at an earlier time on the request of the Executive. The Executive
further covenants and agrees that he shall promptly disclose to the Company, and
take all steps necessary to transfer to the Company all right, title and
interest in, all products developed or other inventions, computer software and
other intellectual property (the “Intellectual Property”) which he conceives or
develops during the course of his employment, which are in any way related to
the business of the Company, will affix appropriate legends and copyright
notices indicating the Company’s ownership of all Intellectual Property and all
underlying documentation, and will execute such further assignments and other
documents as the Company considers necessary to vest, perfect, patent, maintain
or defend the Company’s right, title and interest in the Intellectual Property.




5.7

Injunctive Relief. The Executive further recognizes and agrees that any material
violation of his agreements in this Article 5 would cause such damage or injury
to the








5










Company as would be irreparable and the exact amount of damage would be
impossible to ascertain; therefore the Executive agrees that notwithstanding
anything to the contrary contained in this Agreement, the Company shall be
entitled to seek injunctive relief from any court of competent jurisdiction
restraining any further violation by the Executive of this Article 5. Such right
to seek an injunction shall be cumulative and in addition to, and not in
limitation of, any other rights and remedies the Company may have in equity or
at law.




5.8

Reasonableness.  The Executive agrees that the provisions of this Article  5 are
reasonable and necessary for the protection of the Company and that each
provision herein set forth, including without limitation, the period of time,
geographical area and types and scope of the restrictions on his activities
specified therein, are intended to be and shall be divisible.  If any provision
of the this Article 5 (including any sentence, clause or part thereof) shall be
held contrary to law or invalid or unenforceable in any respect, the remaining
provisions shall not be affected but shall remain in full force and effect and
the invalid or unenforceable provisions shall be deemed modified and amended to
the extent necessary to render same valid and enforceable.




6.

Successors.  This Agreement shall be binding upon and inure to the benefit of
the Company and its respective successors and assigns by merger, consolidation,
transfer of business and properties or otherwise, and shall inure to the benefit
of the Executive and his heirs and legal representatives, provided, however,
that the Executive may not assign his rights or obligations under this Agreement
without the prior written consent of the Company.




7.

Miscellaneous.




7.1

Notices.  All notices and other communications to be made hereunder shall be in
writing and shall be deemed to have been given when the same are either: (i)
personally delivered; (ii) mailed, registered or certified mail, first class
postage prepaid return receipt requested; or (iii) delivered by a reputable
private overnight courier service utilizing a written receipt or other written
proof of delivery, to the applicable party at the address set forth above.  Any
party refusing delivery of a notice shall be charged with knowledge of its
contents.




7.2

Definitions and Captions.  All captions and headings of paragraphs,
subparagraphs and sections are not part of this Agreement and shall not be used
for the interpretation or determination of the validity of this Agreement or any
provision hereof.




7.3

Names and Entities.  The masculine gender shall include the neuter genders, and
the word “person” shall include an individual, a corporation, a partnership, a
limited partnership, a limited liability partnership, a limited liability
company and a trust.   Whenever the singular is used in this Agreement the same
shall include the plural when required by the context and vice versa.




7.4

Severability.  In the event any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision never had been contained herein.











6










7.5

Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of New York.




7.6

Entire Agreement; Amendments.  This Agreement contains the entire understanding
and agreement of the parties hereto with respect to the matters contained
herein, and may not be amended or supplemented at any time unless by writing,
executed by each of the said parties.  Any agreement or understanding, written
or otherwise, prior to the effective date of this Agreement between the
Executive and the Company relating to the employment of the Executive is hereby
terminated and discharged.




7.7

Indemnification.  The Company shall indemnify the Executive against all losses,
claims, expenses, or other liabilities of any nature arising by reason of the
fact that he (a) is or was an officer, employee, or agent of the Company, the
Company or any of their subsidiaries or affiliates, or (b) while a director,
officer, employee or agent of the Company, the Company or any of their
subsidiaries or affiliates, is or was serving at the request of the Employer as
a director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another corporation, partnership, joint venture, trust,
employee benefit plan or other entity, in each case to the fullest extent
permitted under Delaware law.  Without limiting the foregoing, the Executive
shall be entitled to payment of reasonable costs and expenses including
attorney’s fees in the defense of any action or proceeding arising out of his
employment, subject to the provisions of the Delaware General Corporation Law.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement on date set forth
above.







 

Company




By: /s/ Jan E. Chason

  

      Jan E. Chason

      Member, Board of Directors




EXECUTIVE:




/s/ Paul Lisak

Paul Lisak

 











7








